Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2019

                                   No. 04-19-00239-CV

                                 Debora Alisa DARDEN,
                                        Appellant

                                            v.

                                 Darrell Keith DARDEN,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17644
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Leave to File Brief and Extension of Time is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk